[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                     U.S. COURT OF APPEALS
                                    No. 05-14429                       ELEVENTH CIRCUIT
                                                                            APR 6, 2007
                              ________________________
                                                                        THOMAS K. KAHN
                                                                             CLERK
                       D.C. Docket No. 04-00327 CR-T-24MAP

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

EFRAIN RODRIGUEZ-CANDELARIA,
a.k.a. Tony,
FELIX C. CASTRO,
a.k.a. Alex,

                                                                   Defendants-Appellants.

                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (April 6, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      Defendants Efrain Rodriguez-Candelaria and Felix C. Castro were convicted

after a bench trial of: (1) conspiracy to possess with intent to distribute at least 5

kilograms of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(ii), 846; (2)

possession of a firearm and ammunition in furtherance of a drug trafficking offense,

in violation of 18 U.S.C. § 924(c)(1)(A); and (3) possession of a firearm and

ammunition as convicted felons, in violation of 18 U.S.C. § 922(g). Defendants

appeal.

      Both Defendants present the following arguments in attacking their

convictions: (1) the court erred in granting the Defendants’ motions to represent

themselves at trial, and in allowing them to waive their right to a jury trial; (2) the

court abused its discretion in denying their motions for a mistrial on the third day of

trial after having erroneously allowed them to represent themselves and waive their

right to trial by jury; and (3) the evidence was insufficient to prove that they were

convicted felons because the conviction packages received in evidence did not

sufficiently identify them as the men who had been convicted. Additionally, the

Defendant Rodriguez-Candelaria argues that the cumulative effect of these errors

rendered his trial unfair.

      Both Defendants also attack their sentences, presenting the following

arguments: (1) the court erred in sentencing them as career offenders under the

                                          2
Guidelines because they were not sufficiently identified as the men who had been

convicted; and (2) sentencing the Defendants based upon prior convictions not

proved at trial beyond a reasonable doubt violated the Sixth Amendment.

      Having carefully considered the briefs and relevant parts of the record, and

having the benefit of oral argument, we conclude that none of the Defendants’

arguments have merit. Accordingly, their convictions and sentences are affirmed.

      Though none of the parties raise the issue, there are clerical errors in the

judgments. COUNT ONE of the superseding indictment charges a conspiracy to

possess with intent to distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(b)(1)(A)(ii), 846.1 However, the judgments against Rodriguez-

Candelaria2 and Castro3 incorrectly characterize COUNT ONE as “possession with

intent to distribute cocaine.” Because the errors are clerical, we vacate the judgments

as to COUNT ONE and direct the district court to correct the clerical errors; we

remand for that limited purpose. See United States v. Anderton, 136 F.3d 747, 751

(11th Cir. 1998). The judgments should state that the nature of the offense is

“conspiracy to possess with intent to distribute cocaine.”


      1
          R1-12 at 1.
      2
          R1-110 at 1.
      3
          R1-111 at 1.

                                          3
    THE CONVICTIONS AND SENTENCES ARE AFFIRMED; THE

JUDGMENTS AS TO COUNT ONE ARE VACATED AND REMANDED FOR

THE LIMITED PURPOSE OF CORRECTING CLERICAL ERRORS.




                            4